Title: To James Madison from Henry Wheaton, 13 April 1816
From: Wheaton, Henry
To: Madison, James


                    
                        Sir,
                        New York, 13 April, 1816.
                    
                    This letter will be handed you by Dr Walter V. Wheaton my brother in law and late a Hospital Surgeon in the army. He is a candidate to be retained under the new law, and I take the very great liberty of commending him to your notice and protection. His reputation in the service and the strong testimonials he has received from those who were witnesses of his zeal and labours enables me to say without partiality and with perfect truth that he merits the attention of the government. I have the honour to be with the highest respect and consideration, Sir, your obedient humble servant,
                    
                        
                            Henry Wheaton
                        
                    
                